     6:19-cr-00048-RAW Document 2 Filed in ED/OK on 06/11/19 Page 1 of 1


                                                                            JF IIJLJE JD)
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA         JUN                         11 2019
                                                                               PATRICK KEANEY
UNITED STATES OF AMERICA,                                                      Clen<, U.S. District Court
                                                                        By _ _ _~-;;:-:--;:~----
                                                                                     Deputy Clerk

                       Plaintiff,

v.                                                       Case No.   CR 19 - Q4 8 - RAW
ROGER CHRISTOPHER SIMPSON,

                      Defendant.



                                      INDICTMENT

The Federal Grand Jury charges:

                                          COUNT ONE

                    USE OF TELEPHONE TO MAKE BOMB THREAT
                                [18 U.S.C. § 844(e)]

       On or about January 22, 2019, in the Eastern District of Oklahoma, the defendant, ROGER

CHRISTOPHER SIMPSON, did, through use of a telephone, willfully make a threat to kill,

injure, and intimidate any individual and to damage and destroy a building, vehicle, or other real

or personal property, by means of fire and explosive, in and affecting interstate commerce, in

violation of Title 18, United States Code, Section 844(e).



BRIAN J. KUESTER                                     TRUE BILL:
United States Attorney


 ~L-q)~                                 =;                   Pursuant to the E-Government Act,
                                                             the original indictment has been filed
Clay A. Compton, OBA #19781                                  under seal in the Clerk's Office.
Assistant United States Attorney
                                                             s / Foreperson
                                                             FOREPERSON OF THE GRAND JURY
                                                 1
